Name: COMMISSION REGULATION (EC) No 1279/95 of 6 June 1995 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  trade policy;  trade;  cooperation policy
 Date Published: nan

 7 . 6. 95 | EN Official Journal of the European Communities No L 124/5 COMMISSION REGULATION (EC) No 1279/95 of 6 June 1995 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EC) No 1 50/95 Q ; Whereas Regulation (EEC) No 2192/93 (8) concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 specifies the agricultural conversion rates to be used to convert the payments and securities provided for in connection with individual invitations to tender into national currency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 O, Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 377/93 (4), as last amended by Regulation (EC) No 3152/94 (^ lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, individual sales by invitation to tender should be opened for vinous alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the French, Italian and Spanish inter ­ vention agencies ; Whereas individual invitations to tender should be orga ­ nized for the export of alcohol to certain Caribbean and Central American countries where there is some guarantee that their markets in alcohol and spirit drinks will not be disturbed, with a view to its end use as motor fuel ; Whereas, nevertheless, the amount of and the detailed rules for the guarantees and securities laid down for those individual invitations to tender should be adapted, given the large amount of alcohol being put up for sale ; whereas the amount of the performance guarantee must be increased, given the possibility of a large volume of alcohol being stored in the Caribbean and Central American countries concerned ; Whereas the tender prices expressed in ecus/hi, submitted under invitations to tender for vinous alcohol, must take account of any amendments made under the agrimone ­ tary system established by Council Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 1 . Eight individual sales by intervention to tender Nos 175/95 EC, 176/95 EC, 177/95 EC, 178 /95 EC, 179/95 EC, 180/95 EC, 181 /95 EC and 182/95 EC shall be held of a total quantity of 1 million hectolitres of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the French, Italian and Spanish intervention agencies. 2. Individual invitations to tender Nos 175/95 EC, 176/95 EC and 177/95 EC shall cover 425 000, 100 000 and 100 000 hectolitres of alcohol at 100% volume respectively. Individual invitations to tender Nos 178/95 EC, 179/95 EC, 180/95 EC, 181 /95 EC and 182/95 EC shall each cover 75 000 hectolitres of alcohol at 100 % volume. Article 2 The alcohol offered for sale :  shall be for export outside the European Community,  must be imported into and dehydrated in :  for individual invitation to tender No 175/95 EC, Costa Rica,  for individual invitations to tender Nos 176/95 EC and 1 77/95 EC one of the following third coun ­ tries : (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 346, 15. 12. 1988, p. 7. 4 OJ No L 43, 20. 2. 1993, p. 6. ( «) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . (  ) OJ No L 196, 5. 8 . 1993, p. 19 .(*) OJ No L 332, 22. 12. 1994, p. 34. No L 124/6 EN Official Journal of the European Communities 7. 6. 95 for the total quantity of alcohol offered for sale in each of the invitations to tender referred to in Article 1 hereto . Maintenance of the tender after the time limit for submit ­ ting tenders and the lodging of a removal guarantee shall constitute the primery requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 (') as regards the tendering security. The tendering security shall be released immediately if the tender is not accepted or if the successful tenderer meets the conditions set out in the preceding subpara ­ graph . 2. Within twenty days of receipt of the commission's decision awarding the alcohol, the successful tenderer shall provide proof that a removal guarantee has been lodged with each intervention agency holding alcohol to ensure the export of the alcohol covered by the tender in question . The removal guarantee shall be ECU 12,08 per hectolitre of alcohol at 100 % volume and shall be lodged for the total quantity offered for sale in each invitation to tender covered by this Regulation . The removal guarantee shall be released by the interven ­ tion agency holding alcohol only for each quantity of alcohol for which proof is supplied that it was exported within the time limit laid down in Article 6 (2). The export of alcohol awarded pursuant to this Regula ­ tion shall constitute a primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 as regards the removal guarantee . 3 . The performance guarantee shall be ECU 30,19 per hectolitre of alcohol at 100 % volume. Notwithstanding Article 17 of Regulation (EEC) No 377/93 that guarantee shall be lodged for each of the invitations to tender referred to in Article 1 of this Regulation for each quan ­ tity of alcohol which is subject to a removal order. The successful tenderer shall provide proof that a perfor ­ mance guarantee has been lodged with the intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest . The guarantee shall be released in accordance with Article 34 (3) (b) of Regulation (EEC) No 377/93 .  Guatemala,  Honduras, including the Swan Islands,  El Salvador,  for individual invitations to tender Nos 178/95 EC, 179/95 EC, 180/95 EC, 181 /95 EC and 182/95 EC one of the following third countries :  Saint Christopher and Nevis,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica, .  British Virgin Islands and Montserrat,  Jamaica,  Saint Lucia,  Saint Vincent, including the Northern Grena ­ dines,  Barbados,  Trinidad and Tobago,  Belize,  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles (Curasao, Bonaire, Saint Eustace, Saba and the southern part of Saint Martin),  Guyana,  Virgin Islands of the United States,  Haiti ,  must be used only as motor fuel . Article 3 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in the Annex I hereto. Article 4 The sale shall take place in accordance with Article 13 to 16, 17 ( 1 ), 18 (2), (3), (4), (5) and (6) and 30 to 38 of Regu ­ lation (EEC) No 377/93 . However, payment for the alcohol must be made by 31 December 1995, at the latest. Article 5 1 . The tendering security referred to in Article 15 of Regulation (EEC) No 377/93 shall be ECU 3,622 per hectolitre of alcohol at 100 % volume and shall be lodged Article 6 1 . The intervention agency holding alcohol and the successful tenderer shall agree on a (detailed) timetable for the physical removal of the alcohol. The timetable shall be notified to the Commission in the month following (') OJ No L 205, 3 . 8 . 1985, p. 5. 7. 6 . 95 riNi Official Journal of the European Communities No L 124/7 tenderer for reasons imputable to the intervention agency, the Member State shall be responsible for the payment of compensation . Article 9 1 . Successful tenderers for individual invitations to tender Nos 175/95 EC, 1 76/95 EC and 1 77/95 EC may, by common agreement, exchange a quantity of alcohol stored in the designated vats in a Member State for the purposes provided for in those invitations to tender. 2. Successful tenderers for individual invitations to tender Nos 178/95 EC, 179/95 EC, 180/95 EC, 181 /95 (EC) and 1 82/95 may, by common agreement, exchange a quantity of alcohol stored in the designated vats in a Member State for the purposes provided for in those invi ­ tations to tender. 3 . Such exchange shall not affect the obligations of the tenderers concerned, particularly as regards the price to be paid and the time limit for removal and use of the alcohol awarded to them indicated in the invitation to tender concerned . 4. Successful tenderers who wish to make such an exchange must give prior notice to the intervention agen ­ cies concerned. 5. If such exchange affects the planned timetable for physical removal of the alcohol, that timetable shall immediately be amended and that amendment notified to the Commission . 6. Such exchange shall not change the total quantities of alcohol placed on sale for invitations to tender Nos 175/95 EC, 1 76/95 EC, 177/95 EC, 178/95 EC, 179/95 EC, 180/95 EC, 181 /95 EC and 182/95 EC respectively. receipt of the Commission s decision awarding the alcohol to permit coordination of removal operations in accordance with this Regulation . 2. Export of the alcohol awarded under the invitations to tender referred to in Article 1 above must be completed by 31 December 1995, at the latest. Article 7 To be valid, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose . The tender shall also include proof that the tenderer has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 2 who has undertaken to dehydrate the alcohol awarded in one of those countries and to export it for use solely as motor fuel . Article 8 1 . Before the awarded alcohol is removed, the interven ­ tion agency and the successful tenderer shall take a reference sample and shall analyse that sample to verify the alcoholic strength expressed in % vol of the alcohol in question . Where the final results of the analysis of the sample show a difference between the alcoholic strength by volume of the alcohol to be removed and the minimum alcoholic strength by volume stated in the notice of invitation to tender, the following provisions shall apply : (i) the intervention agency shall , the same day, inform the Commission thereof in accordance with Annex II , as well as the storer and the successful tenderer ; (ii) the successful tenderer may :  either agree to take over the lot with its characte ­ ristics as established, subject to the Commission's agreement,  or refuse to take over the lot in question. In either case, the successful tenderer shall , the same day, inform the intervention agency and the Commis ­ sion thereof in accordance with Annex III. Once these formalities have been completed, if he has refused to take over the lot concerned, he shall be immediately released from all his obligations relating to that lot. 2 . Where the successful tenderer refuses the merchan ­ dise, as provided for in paragraph 1 , the intervention agency shall supply him with another quantity of alcohol of the requisite quality, at no extra charge, within a maximum of eight days. 3 . If physical removal of the alcohol is delayed by more than five working days in relation to the date of acceptance of the lot to be removed by the successful Article 10 Notwithstanding the first subparagraph of Article 36 (2) of Regulation (EEC) No 377/93, the alcohol contained in the vats indicated in the communication from the Member States referred to in Article 36 of Regulation (EEC) No 377/93 and covered by the invitation to tender referred to in Article 1 of this Regulation may be substi ­ tuted by the intervention agencies holding the alcohol concerend in agreement with the Commission or mixed with other alcohol delivered to the intervention agency until a removal order is issued for that alcohol , in parti ­ cular for logistical reasons. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 124/8 | EN I Official Journal of the European Communities 7. 6. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1995. For the Commission Franz FISCHLER Member of the Commission 7. 6 . 95 EN Official Journal of the European Communities No L 124/9 ANNEX I INDIVIDUAL INVITATION TO TENDER No 17S /9S EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol 1 . SPAIN Tarancon D-5 26 555 35 + 36 Raw alcohol Tarancon C-10 26 307 35 + 36 Raw alcohol Tarancon E-2 3 482 35 + 36 Raw alcohol Tarancon E-3 25 121 35 + 36 Raw alcohol Tarancon E-4 26 150 35 + 36 Raw alcohol Tarancon F-4 26 186 35 + 36 Raw alcohol Tarancon- C-5 26 622 39 Raw alcohol Tarancon C-8 14 577 39 Raw alcohol Total 175 000 2. FRANCE Deulep 608 6 681,90 35 + 36 Raw alcohol (+ 92 % vol .) Bid Chanzy F-30800 Saint-Gilles-du-Gard u9 ^ n6 3Q 35 + ^ Raw akohol 92 0/o VQ, ) Ets Verniers 712 5 632,10 35 + 36 Raw alcohol (+ 92% vol .) Usine Sainte-Louise F-11106 Narbonne 1Q5 2 621,70 35 + 36 Raw alcohol (+ 92% vol .) 101 9 079,60 35 + 36 Raw alcohol ( + 92% vol .) 103 9 087,90 35 + 36 Raw alcohol ( + 92% vol .) 547 4 368,70 35 + 36 Raw alcohol ( + 92 % vol .) 112 9 010,80 35 + 36 Raw alcohol (+ 92% vol .) 114 6 690,30 35 + 36 Raw alcohol ( + 92% vol .) 712 600,70 35 + 36 Raw alcohol (+ 92% vol .) Total 75 000 J. ITALY Neri 5 000 35 + 39 Neutral Di Lorenzo 1 500 39 Neutral ENALCO 1 500 36 Neutral Bertolino 1 2 000 36 Neutral No L 124/ 10 EN Official Journal of the European Communities 7. 6. 95 Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol S. Severo 500 39 Neutral Caviro 3 000 39 Neutral Dister  Coop 3 500 39 Neutral Mazzari 4 000 35 + 39 Neutral Bonollo 2 500 39 Neutral Caviro 1 500 35 Neutral Bertolino 8 000 35 Raw alcohol Vinum 5 000 39 Raw alcohol Ge. Dis 4 000 39 Raw alcohol Kronion 4 000 39 Raw alcohol Neri 41 000 39 4- 35 Raw alcohol Bonollo 27 000 39 Raw alcohol D'Auria 5 000 39 Raw alcohol D.CA 5 000 35 Raw alcohol I.C.V. 4 000 39 Raw alcohol I.I.A. 1 500 39 Raw alcohol F. Palma 2 000 35 Raw alcohol Di Trani 7 000 35 Raw alcohol Balice 10 000 36 Raw alcohol SASRIV 5 000 39 Raw alcohol Del Sud 6 100 35 Raw alcohol DI.CO.VI.SA 5 400 35 Raw alcohol Total 175 000 Grand total 425 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas , Italian lire or French francs obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. 7 . 6. 95 | EN Official Journal of the European Communities No L 124/ 11 II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 425 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2 . Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties , 130 rue de la Loi/Wetstraat, B-1049 Brussels, between 11 a.m . and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 175/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 6 . 1995. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 175/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agencies :  EIMA, via Palestro 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40, 495 39 40).  SAV par dÃ ©lÃ ©gation de 1 Onivins, zone industrielle, avenue de la BallastiÃ ¨re, boÃ ®te postale 231 , F-33505 Libourne Cedex (tel . 57 51 03 03 ; telex 572 025 ; fax 57 25 07 05).  SENPA, Beneficencia 8 , E-28004 Madrid (tel . 347 65 00 ; telex 23427 SENPA ; fax 521 98 32). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 124/ 12 EN Official Journal of the European Communities 7. 6. 95 INDIVIDUAL INVITATION TO TENDER No 176/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol 1 . SPAIN Tarancon C-8 11 940 39 Raw alcohol Tarancon F-3 26 555 39 Raw alcohol. Tarancon F-5 8 371 39 Raw alcohol Villarrobledo 13 3 134 35 + 36 Raw alcohol Total 50 000 2. ITALY Bertolino 8 000 39 Neutral Del Sud 2 000 36 Neutral Bertolino 7 000 35 Raw alcohol Corine 9 000 39 Raw alcohol Lav. Vinacce 3 000 35 Raw alcohol Di Lorenzo 9 000 35 Raw alcohol Caviro 1 2 000 39 Raw alcohol Total 50 000 Grand total 1 00 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas or Italian lire, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community . It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 100 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2 . Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 1 20 building of the Commission of the European Communi ­ ties , 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 7 . 6 . 95 fENl Official Journal of the European Communities No L 124/13 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 176/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 6 . 1995. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 176/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agencies :  SENPA, Beneficencia 8 , E-28004 Madrid (tel . 347 65 00 ; telex 23427 SENPA ; fax 521 98 32).  EIMA, via Palestro 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 495 39 40 , 445 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 124/ 14 | EN Official Journal of the European Communities 7. 6. 95 INDIVIDUAL INVITATION TO TENDER No 177/95 EC 1. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol 1 . SPAIN Villarrobledo 13 38 712 35 + 36 Raw alcohol Villarrobledo 15 11 288 35 + 36 Raw alcohol Total 50 000 2. ITALY Ge. Dis 8 000 36 Neutral Del Sud 2 000 36 Neutral Vinum 7 000 39 Raw alcohol Corine 9 000 39 Raw alcohol Mazzari 1 5 000 39 Raw alcohol Villapana 5 000 35 Raw alcohol D'Auria 4 000 35 Raw alcohol Total 50 000 Grand total 1 00 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas or Italian lire, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned . II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 100 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2 . Tenders must :  be sent by registered mail to the Commission of the European Communities , 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . Official Journal of the European Communities No L 124/ 157. 6 . 95 I EN 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 177/95 EC (alcohol), DG VI (E-2) to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 June 1995. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 177/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 , specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agencies :  SENPA, Beneficencia 8 , E-28004 Madrid (tel. 347 65 00 ; telex 23427 SENPA ; fax 521 98 32).  EIMA, Via Palestra 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40 , 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 124/ 16 I EN Official Journal of the European Communities 7. 6. 95 INDIVIDUAL INVITATION TO TENDER No 178/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN Villarrobledo 15 18 146 39 Raw alcohol Villarrobledo 30 7 647 39 Raw alcohol Villarrobledo 31 42 823 39 Raw alcohol Villarrobledo 32 6 384 39 Raw alcohol Total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and de ­ hydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 178/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 6 . 1995. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 178/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficencia 8 , E-28004 Madrid (tel. 347 65 00 ; telex 23427 SENPA ; fax 521 98 32). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . 7. 6. 95 HEN ] Official Journal of the European Communities No L 124/ 17 IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest No L 124/ 18 I EN Official Journal of the European Communities 7. 6. 95 INDIVIDUAL INVITATION TO TENDER No 179/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN Villarrobledo 32 35 654 39 Raw alcohol Tomelloso 2 9 143 35 + 36 Raw alcohol Tomelloso 3 1 8 452 35 + 36 Raw alcohol Tomelloso 4 11 751 35 + 36 Raw alcohol Total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Spanish pesetas , obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2 . Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi/Wetstraat, B-1049 Brussels , between 11 a.m . and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 179/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 6 . 1995. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 179/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficencia 8 , E-28004 Madrid (tel . 347 65 00 ; telex 23427 SENPA ; fax 521 98 32). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . 7. 6. 95 PEN Official Journal of the European Communities No L 124/ 19 IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 124/20 I EN Official Journal of the European Communities 7. 6. 95 INDIVIDUAL INVITATION TO TENDER No 180/95 EC I. Place of storage , volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Sapis 5 000 39 Neutral F. Palma 7 000 35 Neutral SASRIV 3 000 36 Neutral Ge. Dis . 1 1 000 39 Raw alcohol Di . Trani 10 000 39 Raw alcohol De Luca 3 000 35 Raw alcohol Bonollo 1 5 000 35 Raw alcohol Dister-Coop 4 000 39 Raw alcohol Mazzari 9 000 39 Raw alcohol Caviro 8 000 35 Raw alcohol Total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi/ Wetstraat, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Commun ­ ities, 130 rue de la Loi/Wetstraat, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4 . 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 180/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 6 . 1995. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 180/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; 7. 6. 95 rwi Official Journal of the European Communities No L 124/21 (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, via Palestra 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 124/22 EN Official Journal of the European Communities 7. 6. 95 INDIVIDUAL INVITATION TO TENDER No 181/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Sapis 5 500 39 Neutral Di Trani 6 500 36 Neutral Del Salento 3 000 35 Neutral Kronion 1 1 000 39 Raw alcohol Balice 9 000 39 Raw alcohol F. Palma 4 000 35 Raw alcohol Eonollo 15 000 35 Raw alcohol Mazzari 9 000 39 Raw alcohol Caviro 12 000 35 Raw alcohol Total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire , obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 1 20 building of the Commission of the European Commun ­ ities, 130 rue de la Loi/Wetstraat, B-1049 Brussels, between 11 a.m . and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 181 /95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 6 . 1995. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 181 /95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; 7. 6 . 95 | EN Official Journal of the European Communities No L 124/23 (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, via Palestro 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 124/24 EN Official Journal of the European Communities 7. 6. 95 INDIVIDUAL INVITATION TO TENDER No 182/95 EC I. Place of storage , volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY F. Palma 4 500 39 Neutral Sapis 2 500 39 Neutral Del Salento 3 000 36 Neutral S. Severo 5 000 39 + 36 Neutral Bertolino 1 1 000 35 Raw alcohol Di Trani 8 000 39 Raw alcohol Rodi 5 000 35 Raw alcohol Caviro 27 000 39 + 35 Raw alcohol Emiliane 2 500 35 Raw alcohol Deta 5 000 35 + 39 Raw alcohol C.V.A. 1 500 39 Raw alcohol Total 75 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 75 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi/ Wetstraat, B-1049 Brussels , or  be submitted at the reception of the Loi 120 building of the Commission of the European Commun ­ ities, 130 rue de la Loi/Wetstraat, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 182/95 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 21 . 6 . 1995. 7 . 6 . 95 I EN I Official Journal of the European Communities No L 124/25 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 182/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, via Palestra 81 , 1-00185 Roma (tel . 47 49 91 ; telex 62 03 31 , 62 02 52, 61 30 03 ; fax 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 30,19 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 124/26 I EN Official Journal of the European Communities 7. 6 . 95 ANNEX II The only telex and fax numbers in Brussels to be used are : DG VI (E-2) (for the attention of Mr Chiappone/Mr Van der Stappen)  telex : 22037 AGREC B, 22070 AGREC B (Greek characters),  fax : 32 2 295 92 52. ANNEX III Communication of refusal or acceptance of lots under the individual invitation to tender for the export of vinous alcohol opened by Regulation (EC) No 1279/95  Name of the successful tenderer :  Date of award of contract :  Date of refusal or acceptance of the lot by the successful tenderer : Lot Quantity Location Reason for refusal or acceptance to No in hectolitres of alcohol take over